Citation Nr: 0532880	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to January 
1991.  He also served for 15 years in the Army National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claims for 
service connection for post traumatic stress disorder (PTSD) 
and a rating in excess of 20 percent for his service-
connected lumbosacral strain.   

The Board notes that this case was before the Board in 
September 2003.  The Board remanded the claim for further 
development, to include obtaining additional treatment 
records from the VA Medical Center in Tampa, Florida; 
scheduling the veteran for VA psychiatric and orthopedic 
examinations; and readjudication of the claims.  

The issue of an increased rating for the veteran's service 
connected lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the veteran has a 
diagnosis of PTSD due, at lest in part, to a verified in-
service stressor.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
regard to this issue.  



Factual Background

The veteran served on active duty from March 1990 to January 
1991.  The service personnel records do not show that he 
received any medals or decorations evincing combat duty.  He 
served as a cook in Saudi Arabia during Operation Desert 
Storm.    

The veteran's service medical records reveal that upon 
separation from service, he completed a Report of Medical 
History in which he stated, "I am not feeling too good.  I 
am nervous and my back still hurts. I have back pain."  He 
then indicated, by checked box, that he had frequent trouble 
sleeping, depression, excessive worry, and nervous trouble.  

He underwent a psychiatric examination by a private 
psychiatrist (Dr. N.M.K) in February 1997, which resulted in 
a diagnosis of PTSD.  She further noted that upon analyzing 
the veteran's clinical history, he was in good health until 
his participation in Operation Desert Storm.  She opined that 
while in the Persian Gulf, the veteran suffered physical and 
mental injuries and he has been suffering from PTSD ever 
since.  

The veteran testified at a November 2001 Travel Board hearing 
that he often had to leave his unit in order to pick up 
rations from different locations (including Kuwait).  He 
reported seeing blown up camels, and trucks full of bodies.  
He admitted that he did not participate in combat, but stated 
that he could hear it everyday and every night.  At night, he 
could see shots and bombs that glowed in the dark.  

Upon a VA psychiatric examination in May 2004, the veteran 
stated that while in service, he often saw dead bodies.  He 
also reported that a scud missile fell near where he was 
stationed and he had to be evacuated.  He recalled tat he 
felt very vulnerable while in the Persian Gulf and that he 
was fearful of the shells and scuds that went off.  The 
clinician noted that the veteran endorsed persistent symptoms 
of increased arousal as evidenced by sleep disturbance, 
irritability, startle response, and hypervigilance.  He also 
gave a history of persistent reexperiencing of trauma, as 
evidenced by recurrent dreams, recurrent thoughts, and 
physiological reactivity.  The veteran further indicated that 
he engaged in persistent avoidant behavior as he tried to 
avoid thoughts and movies.  As a result, he had fewer friends 
and activities.  The clinician diagnosed PTSD and assessed a 
Global Assessment of Functioning (GAF) score of 62.  The 
clinician's opinion was that the veteran's symptoms were 
directly related to his military experiences, though his GAF 
score could have been aggravated by the veteran's physical 
complaints.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).
 


Analysis

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2003); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99.  The Board finds that 
the evidence demonstrates that the veteran did not engage in 
combat with the enemy and it is not contended otherwise.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is at least in equipoise in showing the veteran's PTSD 
is linked to a verified in-service stressor.

There is ample competent evidence of a diagnosis of PTSD.  As 
the veteran did not engage in combat and it is not contended 
otherwise, this appeal turns on the question of whether his 
PTSD is related to a verified in-service stressor.  

In reviewing the relevant medical evidence, the Board notes 
that Dr. Dr. N.M.K. diagnosed the veteran with PTSD in 
February 1997, and the clinician observed that the veteran 
was in good health until his participation in Operation 
Desert Storm.  The May 2004 VA psychiatrist also diagnosed 
PTSD based upon the veteran's in-service history of  being 
exposed to traumatic events that involved actual or 
threatened death or serious injury.  It was noted that as a 
result of this history, the veteran experiences sleep 
disturbance, irritability, startle response, hypervigilance, 
recurrent dreams, recurrent thoughts, and physiological 
reactivity.    

The veteran's complaints of trouble sleeping, depression, 
excessive worry, and nervous trouble were first made upon 
separation from service.  The Board finds these complaints to 
be highly probative, given their proximity to the alleged 
events.  Furthermore, the May 2004 clinician opined that the 
veteran's symptoms were directly related to his military 
experiences.  Review of the clinician's report suggests that 
the clinician's diagnosis of PTSD was based upon the 
veteran's belief that he was in imminent danger while 
stationed in the Persian Gulf.  Thus, it is apparent that the 
diagnosis was based, in part, upon the veteran's being in a 
war zone and, while not directly engaged in combat, the level 
of fear he experienced during this time as a result of being 
in the proximity to life-threatening events was sufficient to 
cause PTSD.

In sum, the veteran has been diagnosed with PTSD and the only 
competent opinion that addresses the contended causal 
relationship is to the effect that the veteran's PTSD is due, 
at least in part, to his being stationed in Southwest Asia 
during the Persian Gulf. War and his perception that he was 
in imminent danger during this time.   The Board finds that 
the evidence overall is at least in equipoise as to whether 
the veteran's PTSD is linked to a verified in-service 
stressor.  With application of the doctrine of reasonable 
doubt, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


ORDER

Service connection for PTSD is granted.  


REMAND

As to the veteran's claim for an increased rating for his 
lumbosacral strain, the Board notes that this appeal was 
previously remanded to afford the veteran an orthopedic 
examination.  While that examination was accomplished in May 
2004; it was incomplete.  The Board specifically notes that, 
while the examiner did note in performing range of motion 
tests of the lumbar spine at what point in degrees the 
veteran complained of pain, the clinician failed to address 
whether the veteran experienced any additional functional 
loss due weakened movement, excess fatigability, 
incoordination or flare-ups of pain.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  If such 
findings are too speculative the examiner should so state, 
but to ignore 38 C.F.R. §§ 4.40 and 4.45, the so-called 
DeLuca factors, even in part renders the examination 
inadequate.    

Accordingly, the claim for a rating in excess of 20 percent 
for a lumbosacral strain must be returned to the May 2004 
clinician so that he can provide the RO with an addendum that 
properly addresses the presence or absence of these DeLuca 
factors.  If the May 2004 VA clinician is unavailable, then 
the veteran must be afforded a new VA examination.  




In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should return the claims file, 
along with a copy of this remand, to the 
VA clinician who preformed the May 2004 
examination of the veteran and request an 
addendum to his previous examination 
report.  The clinician should opine 
whether it is at least as likely as not 
(50 percent or greater) that the veteran 
has any loss of function of the back due 
to weakened movement, excess 
fatigability, incoordination, or flare-
ups of pain.  Such determinations should 
be expressed, if feasible, in terms of 
additional loss of range of motion.  If 
the clinician finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  Any tests or an 
additional examination that is deemed 
necessary should be accomplished. 

If the May 2004 VA clinician is 
unavailable, the RO should arrange for a 
VA examination, by an appropriate 
examiner, to determine the current 
severity of his service-connected 
lumbosacral strain.    

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the 
veteran's claim for entitlement to a 
rating in excess of 20 percent for a 
lumbosacral strain.  If the benefits 
sought remain denied, the appellant 
should be provided with an SSOC, which 
should contain notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


